 

Exhibit 10.8

 

Execution Copy

GUARANTY

 

THIS GUARANTY AGREEMENT (“Guaranty”), dated as of February 9, 2015 (the
“Effective Date”), is made by Kable Media Services, Inc., a Delaware corporation
(“KMS”), Kable Distribution Services, Inc., a Delaware corporation (“KDS”),
Kable News Company, Inc., an Illinois corporation (“KNC”), Kable News
International, Inc., a Delaware corporation (“KNI”), Kable Distribution Services
of Canada, Ltd., a Canadian corporation incorporated in Ontario, Canada
(“KDSC”), Kable Product Services, Inc., a Delaware corporation (“KPS” and
together with KMS, KDS, KNI, KNC and KDSC, the “Company Group”), DFI Holdings,
LLC, a Pennsylvania limited liability company (“Distribution Buyer”), and KPS
Holdco, LLC, a Pennsylvania limited liability company (“Products Buyer”;
together with Distribution Buyer, the “Buyers”; and collectively with
Distribution Buyer and the Company Group, the “Guarantors”), for the benefit of
American Republic Investment Co., a Delaware corporation (“Seller” and
collectively with the Guarantors, the “Parties” and each a “Party”).

 

WITNESSETH:

 

WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of KMS;

 

WHEREAS, KMS owns all of the issued and outstanding shares of capital stock of
KDS, KNC and KPS;

 

WHEREAS, KDS owns all of the issued and outstanding shares of capital stock of
KNI, and KNC owns all of the issued and outstanding shares of capital stock of
KDSC;

 

WHEREAS, Seller and Buyers will enter into a Stock Purchase Agreement, dated as
of the date hereof (the “Purchase Agreement”), pursuant to which Products Buyer
is acquiring all of the issued and outstanding shares of KPS and Distribution
Buyer is acquiring all of the issued and outstanding shares of KMS, and will
thereby become the direct or indirect owners of the Company Group (the
“Transaction”);

 

WHEREAS, all capitalized terms used but not otherwise defined in this Guaranty
have the meanings ascribed to them in the Purchase Agreement;

 

WHEREAS, in connection with the Transaction, Seller, Buyers, Michael P. Duloc
and the Company Group are entering into the Transaction Agreements to which they
are a signatory;

 

WHEREAS, as part of the Transaction, among other things, Seller is assuming
material pension liabilities of the Company Group, assigning valuable software
and software licenses held by Affiliates of Seller to the Company Group, and
extending a $2.0 million working capital line of credit to the Company Group
pursuant to the Line of Credit Note;

 

WHEREAS, as a material part of and as a condition to the Transaction, the
Guarantors are required to execute and deliver this Guaranty; and

 

WHEREAS, Distribution Buyer, Products Buyer and the Company Group are required
to execute and deliver this Guaranty under section 2.2(b) of the Purchase
Agreement.

 

 

 

  

NOW, THEREFORE, in consideration of the foregoing and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Guarantors hereby covenant and agree as
follows:

 

1.          Guaranty of Obligations. Each Guarantor hereby irrevocably,
absolutely and unconditionally guarantees the full and prompt payment and
performance when due of the Obligations.

 

(a)          The term “Notes” as used herein means the Line of Credit Note and
the Buyer Promissory Note, together with all attachments and amendments in
effect from time to time.

 

(b)          The term “Obligations” as used herein means any and all agreements,
covenants, indebtedness, liabilities and obligations of every kind and
description of any one or more of the Guarantors (a) under the Purchase
Agreement, any of the other Transaction Agreements (including the Notes), each
of the documents, agreements, certificates and instruments executed in
connection with any Transaction Agreement or the Lease Agreement, dated November
7, 2008, between El Dorado Utilities, Inc. and KPS (as successor-in-interest to
Kable Specialty Packaging Services LLC) or (b) owing to the Seller or to any
Affiliate of the Seller, whether or not under the Transaction Agreements, and,
in each case of clause (a) or clause (b), whether such agreements, covenants,
indebtedness, liabilities and obligations are primary or secondary, direct or
indirect, absolute or contingent, sole, joint or several, secured or unsecured,
due or to become due, contractual or tortious, arising by operation of law, by
overdraft or otherwise, or now or hereafter existing, including advances,
principal, interest, fees, late fees, expenses, reasonable attorneys’ fees and
costs or allocated fees and costs of Seller’s in-house legal counsel, that have
been or may hereafter be contracted or incurred. Notwithstanding the foregoing,
and for the avoidance of doubt, the term Obligations shall include Note
Documentation Costs (as defined in each of the Notes) and no other attorneys’
fees or costs of Seller or any Affiliate of Seller relating to negotiation and
documentation of the Transaction Agreements on or prior to the Closing Date.
Notwithstanding the foregoing (or any other provision hereof), each Guarantor
hereby provides in favor of Seller an irrevocable, absolute and unconditional
guaranty, but only with respect to Obligations for which such Guarantor is not a
primary obligor. This Guaranty shall be effective as of the Effective Date and
shall remain in full force and effect until the earlier of (A) the date on which
all of the Obligations are indefeasibly paid in full, satisfied and have expired
by their terms or (B) an express release and termination is given in writing by
Seller.

 

2.          General Conditions.

 

(a)          This Guaranty shall be a continuing and irrevocable guaranty, shall
be a guaranty of performance and not of collection, and the liability of the
Guarantors hereunder shall remain in full force and effect and shall in no way
be affected, modified, or diminished by reason of (i) any modification or waiver
of, or change in, any of the terms or conditions of the Transaction Agreements
in accordance with the terms and conditions thereof; (ii) any bankruptcy,
insolvency, reorganization, liquidation, arrangement, assignment for the benefit
of creditors, receivership, trusteeship or similar proceeding (a “Bankruptcy
Event”) affecting a primary obligor, whether or not notice thereof is given to
the Guarantors; or (iii) any other circumstance that might otherwise constitute
a defense available to, or a discharge of, the Guarantors hereunder. For the
avoidance of doubt, nothing contained herein shall be deemed to limit the rights
of, or defenses available to, Seller under any of the Transaction Agreements.

 

2

 

  

(b)          The Guarantors hereby unconditionally waive promptness, diligence,
notice of acceptance of this Guaranty and any other notice with respect to this
Guaranty.

 

(c)          The Guarantors agree to pay Seller on demand all reasonable fees
and costs, including reasonable attorneys’ fees, incurred by or on behalf of
Seller in enforcing the obligations of the Guarantors under this Guaranty.

 

(d)          This Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time payment of any amount made by any Guarantor to
Seller is rescinded, avoided or rendered void as a preferential transfer,
impermissible set-off, fraudulent conveyance or must otherwise be returned by
Seller upon the occurrence of a Bankruptcy Event affecting any Guarantor or
primary obligor, all as though such payment had not been made.

 

(e)          The rights of Seller under this Guaranty are not conditional or
contingent upon any requirement of, or attempt by, Seller to exercise any of its
rights under the Purchase Agreement or any of the other Transaction Agreements.

 

(f)          Each Guarantor irrevocably waives any present or future right to
which a Guarantor is or becomes entitled to be subrogated to Seller’s rights
against a primary obligor or to seek contribution, reimbursement,
indemnification, subrogation or the like from a primary obligor on account of
this Guaranty, or to assert any other claim or right of action against a primary
obligor on account of, or arising under, or relating to this Guaranty.

 

3.          Priority and Subordination. Each Guarantor agrees that the
Obligations of a Guarantor to Seller, whether now existing or hereafter created,
shall be superior to any claim that any Guarantor may now have or hereafter
acquire against any other Guarantor, whether or not such other Guarantor becomes
insolvent. Each Guarantor with a claim against another Guarantor at any time
(the Guarantor with such a claim, a “Creditor Guarantor”, and the Guarantor
owing obligations to such Creditor Guarantor, a “Debtor Guarantor”) hereby
expressly subordinates each and every claim it may have against any Debtor
Guarantor, upon any account whatsoever, to any claim that Seller may now or
hereafter have against such Debtor Guarantor. In the event of insolvency and
consequent liquidation of the assets of a Debtor Guarantor, through bankruptcy,
by an assignment for the benefit of creditors, by voluntary liquidation, or
otherwise, the assets of the Debtor Guarantor applicable to the payment of
claims of both Seller and one or more Creditor Guarantors shall be paid to
Seller first until all of the Obligations are indefeasibly satisfied. Each
Guarantor does hereby assign to Seller all claims which it may have or acquire
against another Guarantor or against any assignee or trustee of a Guarantor in
the bankruptcy of a Guarantor; provided however, that such assignment shall be
effective only for the purpose of assuring to Seller full payment in legal
tender of the Obligations. If Seller so requests, any notes or credit agreements
now or hereafter evidencing any debts or obligations between Guarantors shall be
marked with a legend that the same are subject to this Guaranty and a copy shall
be delivered to Seller. Each Guarantor agrees, and Seller is hereby authorized,
in the name of each Guarantor from time to time to execute and file financing
statements and continuation statements and to execute such other documents and
to take such other action as Seller deems necessary or appropriate to perfect,
preserve and enforce its rights under this Guaranty.

 

3

 

  

4.          No Impairment. No Guarantor’s obligations to make payment in
accordance with the terms of this Guaranty shall be impaired, modified, changed,
released or limited in any manner whatsoever by: (a) any impairment,
modification, change, release or limitation of the Obligations or any primary
obligor’s estate in bankruptcy or reorganization resulting from the operation of
any present or future provision of the Federal Bankruptcy Act or other statute
or from the decision of any court; (b) any insolvency, reorganization,
arrangement, readjustment, composition, liquidation or similar proceeding
relating to a primary obligor’s or its properties or creditors; (c) any
presently existing or hereinafter enacted or made law, ordinance, regulation,
judicial decision or administrative decision of any type or nature, including
any law, ordinance, regulation, judicial decision or administrative decision
which or otherwise impairs a primary obligor’s ability to perform its
Obligations pursuant to the Purchase Agreement and any other Transaction
Agreements; (d) the fact that any of the Obligations may become due or payable
in or, in connection with, or by reason of, any agreement or transaction which
may be invalid, irregular or unenforceable for any reason, or if a primary
obligor is a partnership, by the addition, withdrawal or death of any partner or
any other change therein; or (e) by reason of any action whatsoever taken by
Seller (including a sale, lease, disposition, liquidation or other realization),
which may be negligent, willful or otherwise in respect to any security in which
Seller may at any time have any interest or against any other party liable for
all or any part of the Obligations of a primary obligor.

 

5.          Representations and Warranties.

 

(a)          Each Guarantor is a corporation or limited liability company, duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of organization and has all requisite corporate or limited
liability company power and authority to own and operate its properties and
assets and to carry on its business as presently conducted and is qualified to
do business and is in good standing as a corporation in each jurisdiction where
the ownership or operation of its properties or conduct of its business requires
such qualification, except where the failure to be so qualified or in good
standing, when taken together with all other such failures, will not prevent,
materially delay or materially impair Guarantor’s ability to consummate the
transactions contemplated by this Guaranty.

 

(b)          Each Guarantor has all requisite corporate or limited liability
company power and authority to enter into this Guaranty, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by each Guarantor and the consummation
by each Guarantor of this Guaranty, have been duly and validly adopted and
approved by such Guarantor’s board of directors or managers and no other
corporate proceedings on the part of Guarantor or its stockholders are necessary
with respect to any such matter. This Guaranty has been duly executed and
delivered by each Guarantor and constitutes the valid, binding and enforceable
obligations of each such Guarantor, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally and general principles
of equity.

 

4

 

  

(c)          Each Guarantor hereby represents and warrants to Seller, which
representations and warranties shall survive the execution and delivery of this
Guaranty, that (a) this Guaranty has been duly authorized, executed and
delivered by the Guarantor and such execution and delivery and the performance
by the Guarantor of the Guarantor’s obligations hereunder will not violate, in
any material respects, any applicable provision of law or judgment, order or
regulation of any court or of any public or governmental agency or authority nor
conflict with or constitute a breach of or a default under the organizational
documents of the Guarantor or any agreement or instrument to which Guarantor is
a party or by which Guarantor or any of its property is bound, and (b) this
Guaranty is a legal, valid and binding obligation of Guarantor enforceable in
accordance with its terms.

 

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF THE PARTIES IN THE
TRANSACTION AGREEMENTS, (A) NEITHER PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S
BEHALF HAS MADE OR MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY
WHATSOEVER, EITHER ORAL OR WRITTEN, WHETHER ARISING BY LAW, COURSE OF DEALING,
COURSE OF PERFORMANCE, USAGE OF TRADE OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY
DISCLAIMED, AND (B) EACH PARTY HERETO ACKNOWLEDGES THAT, IN ENTERING INTO THIS
GUARANTY, IT HAS NOT RELIED UPON ANY REPRESENTATION OR WARRANTY MADE BY THE
OTHER PARTY, OR ANY OTHER PERSON ON SUCH OTHER PARTY’S BEHALF.

 

6.          Miscellaneous.

 

(a)          Waiver. The failure of any Guarantor to comply with any of its
obligations or agreements herein contained may be waived only in writing by
Seller. No waiver granted hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature. No failure or delay by any
Party in exercising any right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

(b)          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient; or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective Parties at the addresses set forth below (or to
such other address that may be designated by a party from time to time in
accordance with this Section):

 

Guarantors:

c/o DFI Holdings, LLC

3179 Deer Creek Road,

Collegeville, PA 19426

Attention: Michael P. Duloc

Fax: 815-734-5233

 

with a required copy to (which shall not constitute notice):

Fox Rothschild LLP

2700 Kelly Road, Suite 300

Warrington, PA 18976

Attention: Jeffrey H. Nicholas

Fax: 215-345-7507



 

5

 

  

Seller:

c/o AMREP Corporation

300 Alexander Park, Suite 204

Princeton, New Jersey 08540

Attention: General Counsel

Fax: 609-716-8255

 

with a required copy to (which shall not constitute notice):

Duane Morris LLP

222 Delaware Avenue

Suite 1600

Wilmington, DE 19801

Attention: Christopher Winter

Fax: 302-397-2455

 

(c)          Governing Law; Consent to Jurisdiction and Waiver of Jury Trial.

 

(i)          This Guaranty shall be governed by and construed in accordance with
the internal substantive Laws of the State of New York, without giving effect to
any choice of Law or conflict of Laws rules or provisions (whether of the State
of New York or any other jurisdiction) that would cause the application of the
Laws of any jurisdiction other than the State of New York.

 

(ii)         Each Party irrevocably submits to the exclusive jurisdiction of the
federal courts of the Southern District of New York or the courts of the State
of New York located in the City of New York for the purposes of any suit, action
or other proceeding arising out of this Guaranty or any transaction contemplated
hereby. Each Party further agrees that service of any process, summons, notice
or document by U.S. registered mail to such Party’s respective address set forth
in the “Notices” section hereof shall be effective service of process for any
action, suit or proceeding with respect to any matters to which it has submitted
to jurisdiction in this Section. Each Party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Guaranty or the transactions contemplated hereby in federal
courts of the Southern District of New York or the courts of the State of New
York located in the City of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

(d)          Counterparts. This Guaranty may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Execution and delivery of
this Guaranty by delivery of a facsimile or electronically recorded copy in .pdf
file format bearing a copy of the signature of a Party shall constitute a valid
and binding execution and delivery of this Guaranty by such Party. Such copies
shall constitute enforceable original documents.

 

6

 

  

(e)          Headings.    The section headings contained in this Guaranty are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Guaranty.

 

(f)          Entire Agreement.    The Guaranty embodies the entire agreement and
understanding of the Parties hereto in respect of the subject matter herein. The
Guaranty supersedes all prior agreements and understandings between the Parties
with respect to the subject matter thereof.

 

(g)          Amendment.    Any provision of this Guaranty may be amended if, and
only if, such amendment is in writing and is signed by each Party to this
Guaranty.

 

(h)          Binding Effect; Benefits.    This Guaranty shall inure to the
benefit of and be binding upon the Parties hereto and their respective
successors and permitted assigns; nothing in this Guaranty, express or implied,
is intended to confer on any Person, other than the Parties and their respective
successors and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Guaranty.

 

(i)          Joint Drafting.    The Parties have participated jointly in the
negotiation and drafting of this Guaranty. In the event an ambiguity or question
of intent or interpretation arises, this Guaranty shall be construed as if
drafted jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Guaranty.

 

(j)          Severability.    Whenever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable Law. If any provision of this Guaranty is held to be prohibited by or
invalid under applicable Law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Guaranty. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties hereto shall negotiate in good faith to modify
this Guaranty so as to effect the original intent of the Parties as closely as
possible to the fullest extent permitted by applicable Law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

(k)          Interpretation.    When a reference is made in this Guaranty to an
Article, Section or Exhibit, such reference will be to an Article or Section of,
or an Exhibit to, this Guaranty unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Guaranty, they will be
deemed to be followed by the words “without limitation.” The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Guaranty
will refer to this Guaranty as a whole and not to any particular provision of
this Guaranty. Unless the context expressly provides otherwise, any approval,
determination, election or authorization required to be obtained from a Party
shall be at such Party’s sole discretion. The word “or” is not exclusive. All
capitalized terms used and defined in this Guaranty shall have the meanings
ascribed to them herein. All capitalized terms used but not otherwise defined in
this Guaranty shall have the meanings ascribed to them in the Purchase
Agreement. All terms defined in this Guaranty will have such defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Guaranty are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Unless
otherwise indicated, any agreement, instrument or statute defined or referred to
herein, or in any agreement or instrument that is referred to herein, means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein. References to a Person are also to its permitted successors and
assigns.

 

7

 

  

(l)          Assignability.    This Guaranty shall not be assignable by any
Party hereto without the prior written consent of the other Party.

 

(m)          Specific Performance.    Each Party agrees that irreparable damage
would occur in the event that any of the provisions of this Guaranty were not
performed by them in accordance with the terms hereof and that each Party shall
be entitled to specific performance of the terms hereof (without the need to
post bond or any other security), in addition to any other remedy at law or
equity.

 

(n)          Expenses.    Each Party shall bear its own costs and expenses in
connection with this Guaranty and the transactions contemplated hereby,
including all legal, accounting, financial advisory, consulting and all other
fees and expenses of third parties, except where specifically provided to the
contrary.

 

(o)          Disclosure.    Each Guarantor consents to Seller or its Affiliates
publicly disclosing this Guaranty, including by filing such documents with the
Securities and Exchange Commission or the New York Stock Exchange.

 

(p)          Independent Counsel .     Each Party certifies that it has read the
terms of this Guaranty, that it understands the terms of this Guaranty, and that
it is entering into this Guaranty of its own volition. Each Party warrants and
represents that it has (a) been represented by an attorney of its choice in
connection with the Transaction and received independent legal advice from its
attorney regarding its decision with respect to the advisability of making and
entering into this Guaranty, or (b) had sufficient time, opportunity and means
to engage an attorney of its choice in order to be represented by such attorney
in connection with the Transaction and to receive independent legal advice from
its attorney regarding its decision with respect to the advisability of making
and entering into this Guaranty, and has made a knowing and voluntary decision
not to do so.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

 

  

 IN WITNESS WHEREOF, the Parties have caused this Guaranty to be duly executed
and delivered as of the date first written above.

 



DFI HOLDINGS, LLC   KPS HOLDCO, LLC       By: /s/ Michael P. Duloc     By: /s/
Michael P. Duloc     Name: Michael P. Duloc     Name: Michael P. Duloc   Title:
Manager        Title: Manager       KABLE MEDIA SERVICES, INC.   KABLE NEWS
INTERNATIONAL, INC.       By: /s/ Michael P. Duloc     By: /s/ Michael P. Duloc
    Name: Michael P. Duloc     Name: Michael P. Duloc   Title: President & Chief
Executive Officer        Title: President & Chief Executive Officer         
KABLE DISTRIBUTION SERVICES, INC.   KABLE DISTRIBUTION SERVICES OF CANADA, LTD.
      By: /s/ Michael P. Duloc     By: /s/ Michael P. Duloc     Name: Michael P.
Duloc     Name: Michael P. Duloc   Title: President & Chief Executive Officer   
    Title: President & Chief Executive Officer          KABLE NEWS COMPANY, INC.
  KABLE PRODUCT SERVICES, INC.       By: /s/ Michael P. Duloc     By: /s/
Michael P. Duloc     Name: Michael P. Duloc     Name: Michael P. Duloc   Title:
President & Chief Executive Officer        Title: President & Chief Executive
Officer          American republic investment co.           By: /s/ Peter M.
Pizza         Name: Peter M. Pizza       Title: Vice President       

 

Signature Page to Guaranty

(1/1)





 

 

 

 

 

